Citation Nr: 0110238	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-12 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from October 1946 to February 1948, and who 
died in February 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


REMAND

The veteran's certificate of death reflects that his death 
occurred at the Natchez Regional Medical Center.  In April 
2000, the appellant submitted a release for medical records 
and in October 2000 submitted a statement indicating her 
belief that records from the Natchez Regional Medical Center, 
Natchez Community Hospital, and Dr. Barry F. Tillman should 
be obtained.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Upon review of the record, it does 
not appear that an attempt has been made to obtain the 
private treatment records that have been indicated by the 
appellant to exist.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  After obtaining any necessary 
authorization, the RO should attempt to 
obtain records relating to the care of 
the veteran during the last year of his 
life at the Natchez Regional Medical 
Center and Natchez Community Hospital as 
well as from Dr. Barry F. Tillman.

2.  Then, the claims folder should be 
reviewed by an appropriate VA physician 
for the purpose of obtaining an opinion 
regarding any etiology between the 
veteran's service-connected disability 
and his death or between his active 
service and his death.  The claims folder 
must be made available for review and the 
physician's report should reflect that 
such review is accomplished.  Based on a 
review of the evidence, the physician is 
requested to provide opinions on the 
following:  (1) Whether it is at least as 
likely as not that the veteran's 
cardiovascular disability existed during 
his active service, within one year of 
discharge from his active service in 
February 1948, or was otherwise related 
to his active service; (2) whether it is 
at least as likely as not that the 
veteran's cardiovascular disability was 
proximately due to or the result of or 
had been chronically worsened by the 
veteran's service-connected 
bronchiectasis of the right lower and 
middle lobe and residuals of thyroiditis 
and actinomycosis; or (3) whether it is 
at least as likely as not that the 
veteran's service-connected 
bronchiectasis of the right lower and 
middle lobe and residuals of thyroiditis 
and actinomycosis either:  (a) Caused or 
contributed substantially or materially 
to cause death; (b) resulted in 
debilitating effects and general 
impairment of health to an extent that 
rendered the veteran materially less 
capable of resisting the effects of other 
disease that primarily caused death; or 
(c) were of such a severity as to have 
had a material influence in accelerating 
the veteran's death.  A complete 
rationale for any opinion offered should 
be given.

3.  The RO must review the claims file 
and ensure that all of the notification 
and development action required by the 
VCAA is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in Sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

4.  Then, the RO should readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case and be afforded the appropriate time 
for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant unless she is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



